DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0331334 A1, hereinafter PARK).

              
    PNG
    media_image1.png
    553
    574
    media_image1.png
    Greyscale

As per claims 1 and 22, PARK discloses a wireless power transmitting device, comprising: wireless power transmitting circuitry configured to transmit wireless power signals to a wireless power receiving device (See Fig.1, Items#210 +LL,LP, 310, and Par.47, disclose a 
control circuitry (See Fig.3, Item#200, discloses a control unit) configured to: 
perform foreign object detection operations during a digital ping (See Fig.6, Step#S510 and Par.65, discloses detecting foreign objects during ping process); and 
in response to determining during the digital ping that a foreign object is present, cause an alert to be issued during the digital ping (See Fig.6, Item#S520, discloses issuing an alarm immediately after a foreign object is detected). However PARK does not disclose issuing the alert during the ping phase in response to determining that a foreign object is not present. However the examiner views this as an obvious design choice that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to issue an alert to the user when a foreign object is not detected instead of when it is detected as an obvious alternative to the invention (The prior art discloses that informing the user that charging is ok to progress when an alert is not present and informing the user that charging cannot go forward if an alert is issued, the applicant’s invention is merely a reversal of the notification, such that an alert means charging is ok to move forward, while a lack of alert means that a foreign object is detected).
 As per claim 2, PARK discloses the wireless power transmitting device of claim 1 as discussed above, wherein the control circuitry is further configured to:
commence wireless power transmission operations in response to determining during the digital ping that a foreign object is not present (See Fig.6, Item#S560 and Par.68, discloses starting charging when no foreign object is detected).



As per claim 4, PARK discloses the wireless power transmitting device of claim 1 wherein the control circuitry is configured to cause the alert to be issued by the wireless power receiving device (See Par.13, discloses “The foreign object detection indicator may be …a display equipped in the wireless power receiving apparatus.”, also see Figs. 4 and 5, disclose the control unit 220 controls the foreign object indicator).

As per claim 5, PARK discloses the wireless power transmitting device of claim 1 as discussed above, wherein the alert comprises visual information on battery state-of-charge and audio information indicating that wireless power transfer operations are being commenced to charge a battery in the wireless power receiving device and wherein the control circuitry is configured to cause the alert to be issued by the wireless power receiving device (See Pars.13 and 66, discloses an alert being issued when a foreign object is detected, the alert being a visual indication using the wireless power receiver display, also that the alert can be an audible alert using a speaker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK such that the visual alert issued by the wireless power receiving device comprises a battery state of charge indication for the benefit of showing the user the current available battery charge.

 wherein the control circuitry is configured to perform the foreign object detection operations by gathering information on an amount of power transmitted wirelessly from the wireless power transmitting circuitry to the wireless power receiving device during the digital ping (See Par.50-51, disclose equation 1 which states that power transmitted from the wireless power transmitting circuitry to the wireless power receiving device during the digital ping is detected; PTX).

As per claim 7, PARK discloses the wireless power transmitting device of claim 6 as discussed above, wherein the control circuitry is configured to perform the foreign object detection operations by gathering information on an amount of power received wirelessly by the wireless power receiving device during the digital ping (See Par.50-51, disclose equation 1 which states that power transmitted from the wireless power transmitting circuitry to the wireless power receiving device during the digital ping is detected; PRX).

As per claim 8, PARK discloses the wireless power transmitting device of claim 1 as discussed above, wherein the control circuitry is configured to perform the foreign object detection operations by gathering information on operating parameters associated with wireless power transmission from the wireless power transmission circuitry to the wireless power receiving device (See Par.50-51, equation 1 discloses calculating the losses due to presence of a foreign object FOloss).

loss a threshold Pfod_th, a foreign object is determined to be present when the detected FOloss value exceeds Pfod_th).
Claims 10-16, 20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of PARK (US 2019/0190320 A1, hereinafter PARK 2).
As per claims 10-11, PARK discloses the wireless power transmitting device of claim 9 as discussed above, however PARK does not disclose wherein the information on the operating parameters comprises information on a Q factor value associated with a wireless power transmitting coil in the wireless power transmitting circuitry.
PARK 2 discloses a wireless power transmission system which performs foreign object detection operations by gathering information on operating parameters associated wireless power transmission wherein the information on the operating parameters comprises information on a Q factor value associated with a wireless power transmitting coil in the wireless power transmitting circuitry (See Fig.13B, discloses measuring the quality factor and comparing the quality factor to a predetermined quality factor threshold to determine if a foreign object is detected).
PARK and PARK 2 are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK with PARK 2 by using the Q factor as another known alternative indicator to detect the presence of a foreign object for the benefit of enhancing the detection process.


wireless power transmitting circuitry configured to transmit wireless power signals to a wireless power receiving device (See Fig.1, Items#210 +LL,LP, 310, and Par.47, disclose a power conversion and transmission coils LL and LP and power pickup unit comprising secondary coil); 
control circuitry (See Fig.3, Item#220) configured to: 
perform negotiations with the wireless power receiving device to set up wireless power transmission operations that charge a battery in the wireless power receiving device (See Fig.6, Step#S510 and Par.65, discloses detecting foreign objects during ping process);
prior to performing the negotiations, gather information (See Pars.50-51 and 65, disclose that during the ping process current is sensed to determine the presence of absence of a foreign object);
prior to performing the negotiations, analyze the gathered information to determine whether a foreign object is present (See Fig.7, Item#S620, and Par.65, disclose that during the ping phase, the controller analyzes if the current is  a normal ping current or not); and
in response to determining that a foreign object is present and prior to performing the negotiations, cause an alert to be issued (See Fig.6, Item#S520, discloses issuing an alarm immediately after a foreign object is detected) 
PARK 2 discloses a wireless power transmission system which performs foreign object detection operations by gathering information on operating parameters associated wireless power transmission wherein the information on the operating parameters comprises information on a Q factor value associated with a wireless power transmitting coil in the wireless power transmitting circuitry (See Fig.13B, discloses measuring the quality factor and comparing the quality factor to a predetermined quality factor threshold to determine if a foreign object is detected).
PARK and PARK 2 are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK with PARK 2 by using the Q 
As per claims 13-14, PARK and PARK 2 disclose the wireless power transmitting device of claim 12 as discussed above, further comprising a charging surface (See PAR, Fig.1, discloses the power transmission device comprising a surface which faces power receiving device), wherein the control circuitry is configured to gather the information within one second of when the wireless power receiving device is placed on the charging surface (See Fig.6 and 7, disclose that information is gathered within the ping phase). Even though PARK and PARK2 do not explicitly disclose gathering the information within 1 second or displaying the alert of the device being placed on the surface, it would have been an obvious design choice to one of ordinary skill in the art to gather information within a certain time period after the device is placed on the charging surface for the benefit of expediting the charging process.

As per claim 15, PARK and PARK 2 disclose the wireless power transmitting device of claim 12 as discussed above, wherein the control circuitry is configured to analyze the information by comparing the wireless power coil Q-factor information to a Q-factor threshold (See PARK2, Fig.13B, discloses measuring the quality factor and comparing the quality factor to a predetermined quality factor threshold to determine if a foreign object is detected).

As per claim 16, PARK and PARK 2 disclose the wireless power transmitting device of claim 12 wherein the control circuitry is configured to analyze the information by using information on an amount of wireless power transmitted prior to performing the negotiations and an amount of wireless power receiving prior to performing the negotiations to estimate a power 
As per claims 20 and 24, The claims combine the limitations of claims 1 and 14 above.  Please see above rejections of the aforementioned claims.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of PARK2 and in further view of KOZAKAT ET AL. (US 2019/0222066 A1, hereinafter KOZAKAT)

As per claims 17 and 18, PARK and PARK2 disclose the wireless power transmitting device of claim 12 as discussed above, However PARK and PARK2 do not disclose wherein the control circuitry is configured to analyze the information by analyzing a coupling coefficient between the wireless power transmitting circuitry and the wireless power receiving device or the wireless power transmission coil inductance information.

KAZAKAI discloses a wireless power transmission system with foreign object detection wherein the control circuitry is configured to analyze the information by analyzing a coupling coefficient between the wireless power transmitting circuitry and the wireless power receiving device, self or mutual inductance (See Par.191).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK and PARK2 with that of KOZAKAI by try using different parameters to indicate the presence of a foreign object such as the coupling coefficient or coil inductance instead of the quality factor disclosed without unexpected results.

Conclusion
Response to Amendment
Applicant’s arguments with respect to claims 1-19, 20 and 22-24 have been considered but are moot because in view of the new grounds of rejection. Applicant arguments are centered upon the claim that the current claims as amended disclose a foreign object detection and alert of the absence of a foreign object happening during the ping phase before entering the negotiation phase. The examiner has provided PARK as discussed above which address the issue. PARK discloses detecting the presence of a foreign object during a ping process and immediately issuing an alert (during the ping phase and before the negotiation phase). The examiner explains above the issuing an alert in the absence of a foreign object instead of in the presence of a foreign object is an obvious alternative of the disclosed prior art by PARK, a proper motivation was provided as well. The examiner further responded to the limitation of displaying the alert within 1 second of placing the device on the charger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859